Citation Nr: 1037820	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  08-26 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1947 to January 1950.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a November 2006 
rating decision of the Houston, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  In June 2009 the case was 
remanded for additional development.  In March 2010, the Board 
sought an advisory medical opinion from the Veterans Health 
Administration (VHA).     


FINDINGS OF FACT

1. It is reasonably shown that the Veteran has a bilateral 
hearing loss disability that is causally related to his exposure 
to noise trauma in service.

2. It is reasonably shown that the Veteran has tinnitus that is 
causally related to his exposure to noise trauma in service.


CONCLUSIONS OF LAW

1. Service connection for bilateral hearing loss disability is 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.385 (2010).

2. Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA 
applies to the instant claims.  However, inasmuch as the benefits 
sought are being granted, there is no reason to belabor the 
impact of the VCAA on these matters; any notice defect or duty to 
assist omission is harmless.  

The Veteran's service treatment records (STRs) including his service 
entrance and separation examination reports are unavailable for 
review, as they were likely destroyed in a 1973 fire at the facility 
for storing such records.  Therefore, VA has a heightened duty to 
assist him in developing his claim.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991) (the Board has a heightened obligation to explain its 
findings and conclusions, and carefully consider the benefit-of-the-
doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).

B. Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be medical or, in certain circumstances, 
lay evidence of (1) a current disability; (2) an in-service 
incurrence or aggravation of a disease or injury; and (3) a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and an evaluation of 
its credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired hearing 
is considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

There is conflicting medical evidence that is critical to a 
determination in these matters.  When evaluating this evidence, 
the Board must analyze its credibility and probative value, 
account for evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for rejecting any evidence 
favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 
181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to these appeals.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Hence, the Board will summarize the relevant evidence as 
appropriate and the analysis will focus specifically on what the 
evidence shows, or fails to show, as to the claims.

The Veteran seeks service connection for bilateral hearing loss 
and tinnitus he alleges resulted from the noise trauma of firing 
M1 rifles in tunnels during service.  He had service in the 
Quartermaster Corps.  

December 2003, October 2004, and January 2005 VA outpatient 
treatment records reveal that audiometry found that the Veteran 
had elevated puretone thresholds, bilaterally.  January 2006 
through December 2007 VA outpatient treatment records note that 
he recalled firing an M1 rifle in underground tunnels in Japan 
and that he has had tinnitus since then.  The diagnosis was 
asymmetrical SNHL (sensorineural hearing loss) secondary to M1 
rifle blasts.  

April 2006 and February 2008 VA outpatient treatment records 
continued to show that audiometry found elevated puretone 
thresholds, bilaterally.  

On June 2008 VA examination, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
70
75
65
70
LEFT
15
35
55
85
85

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and 74 percent in the left ear.  The 
diagnosis was moderate to severe mixed hearing loss in the right 
ear and mild to severe sloping SNHL in the left ear.  The Veteran 
reported problems hearing for 60 years.  He reported in-service 
noise exposure from firing M1 rifles and no post-service noise 
exposure.  He reported tinnitus onset in 1991.  The tinnitus was 
noted to likely be a symptom of the Veteran's hearing loss.  The 
examiner noted that the Veteran's STRs were unavailable and that 
a statement regarding his present hearing condition was not 
possible without resorting to mere speculation.  Regarding 
tinnitus,  he opined that it was not likely related to military 
noise exposure due to the onset in 1991 (many years after 
service).   

On August 2009 VA examination the diagnosis was moderately-severe 
to severe mixed hearing loss in the right ear, and mild to 
profound SNHL in the left ear.  The Veteran reported decreased 
hearing and ringing in the ears.  He reported noise exposure in 
service from firing M1 rifles, and that he had no extensive 
postservice noise exposure.  He reported he had the onset of 
tinnitus 18 years prior.  

In a June 2010 response to the Board's VHA opinion request, 
R.D.P., M.D. (an otolaryngologist) noted that the Veteran 
described excessive noise exposure from firing M1 rifles in 
tunnels.  She stated that given that the Veteran's hearing loss 
temporally followed the noise exposure in the military, she was 
concerned that such noise exposure led to his progressive SNHL.  
She added that it is well known that noise exposure damages the 
hair cells of the cochlea, leading to hearing loss.  She opined 
that it was at least as likely as not that the Veteran's 
bilateral hearing loss was related to his service/noise trauma 
therein.  Regarding tinnitus, she noted that such is often 
related to cochlear damage (including from noise trauma).  She 
opined that, if the Veteran's noise exposure was responsible for 
his hearing loss, then it was also likely that his tinnitus was 
related to the noise exposure.  She noted that in her practice 
the onset of hearing loss and tinnitus are not always identical, 
some patients complained of tinnitus years after a noise exposure 
event, and that some patients develop tinnitus immediately with 
remote onset hearing loss.  She summarized that it was at least 
as likely as not that the Veteran's tinnitus was related to his 
service/noise trauma.   

It is reasonably shown that the Veteran had some exposure to 
noise trauma in service.  He has consistently alleged that he 
fired M1 rifles in underground tunnels in Japan (accounts the 
Board finds no reason to question).  

It is not in dispute that the Veteran has a bilateral hearing 
loss disability by VA standards, as such is shown by VA 
audiometry.  As tinnitus is a disability capable of lay 
observation (the diagnosis is essentially established on the 
basis of subjective complaints), and there is no reason to 
question the Veteran's credibility, it is reasonably shown that 
he has tinnitus.  

The remaining criterion for establishing service connection for 
the Veteran's hearing loss disability and tinnitus is whether 
such disabilities are related to the recognized noise trauma in 
service.  

The June 2010 VHA consulting expert related the Veteran's hearing 
loss and tinnitus to noise trauma in service; she provided a 
detailed explanation of rationale. As the opinion is by a medical 
professional competent to provide it, it is probative evidence in 
the matters at hand.  Regarding tinnitus, the Board finds the 
opinion to be more probative than the negative nexus opinion by 
the June 2008 VA examiner, as it is by a medical doctor (vs. an 
audiologist) with a greater degree of medical  training, and 
provides a more detailed explanation of rationale, providing a 
medical explanation on what is essentially a medical question.  
Regarding hearing loss, in essence, there is no medical evidence 
to the contrary.  Accordingly, the Board finds the VHA expert's 
opinion persuasive.  

All the factual and legal requirements for establishing service 
connection for bilateral hearing loss disability and tinnitus are 
met, and service connection for such disabilities is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


